ARNOLD, Judge.
The trial judge, instructing the jury on the elements of the crime, charged the State with the burden of proving that the defendant knew that the pieces of paper with the numbers on them were lottery tickets. However the trial judge then stated, “I instruct you that under our law unless the defendant introduces evidence of lack of knowledge, this element may be presumed.” The defendant contends that the trial court’s charge failed to place the burden of proof on the State. We agree.
The defendant’s plea of not guilty casts upon him a presumption of innocence and the State has the burden of satisfying the jury from the evidence beyond a reasonable doubt of each and every material element of the offense. State v. Moore, 268 N.C. 124, 150 S.E. 2d 47 (1966) ; State v. Dallas, 253 N.C. 568, 117 S.E. 2d 415 (1960) ; State v. Cephus, 239 N.C. 521, 80 S.E. 2d 147 (1954). The trial court committed prejudicial error by requiring the defendant to negate the existence of a material element of the crime.
New trial.
Judges Morris and Hedrick concur.